Citation Nr: 1503224	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-47 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   

This case was remanded by the Board in January 2013, September 2013, and June 2014 for further development and it now returns for further appellate review.  Unfortunately, a review of the record reveals that another remand is necessary.  Therefore, the appeal is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In accordance with the Board's previous remand directives, the AOJ obtained additional VA treatment records to the extent possible and an addendum opinion to the July 2013 VA examination in August 2014.  Unfortunately, as will be explained herein, the Board finds that a remand is necessary in order to obtain outstanding records and an addendum opinion so as to afford the Veteran every consideration with respect to the present appeal.

As an initial matter, the evidence of record indicates that there may be outstanding VA medical and private treatment records not yet associated with the record.  Specifically, at a July 2013 VA examination, it was noted that the Veteran reported receiving medical treatment for his left knee in the early 1970's from Dr. Wheeler in Weiser, Idaho.  The Veteran also reported receiving medical treatment between 1980 and 1984 from "Dr. Hope, Marigold and Blessing in a clinic in Portland."  He also reported receiving medical treatment from "St. Al's" emergency room on various occasions since the mid-1990s.  A review of the record reveals no indication that the AOJ attempted to obtain any of the private medical records identified by the Veteran at the July 2013 examination.  In addition, evidence of record shows that the Veteran regularly receives treatment from the Puget Sound Health Care System and the VA Medical Center in Boise, Idaho.  However, the most recent VA treatment records are dated through June 2013.  Therefore, on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained and, thereafter, all such records, to include the aforementioned, should be obtained.

The Board further finds that a remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's left knee disorder.  In this regard, the Veteran contends that his left knee disorder was caused or aggravated by his military service.  Specifically, at the July 2013 examination, the Veteran reported that he injured his left knee while doing jumping jacks during basic training for an extended period of time.  He reported seeking medical care four or five days later and that his left knee was wrapped in an "ACE" type bandage.  In support of his claim, the Veteran submitted a July 2009 statement from C. K. who reported seeing the Veteran using an "ACE" type bandage around his left knee and limping while in service.  

A review of the service treatment records shows a notation on the Veteran's July 1968 entrance examination that he had surgery at 17 years old to repair a ligament on his left knee following a football injury.  The report bears several pertinent notations reflecting assessment of the left knee.  One such assessment indicates that he was "at full unrestricted activity," and was asymptomatic.  Another notation is dated in August 1968 and reflects that a letter from an orthopedic surgeon, presumably the surgeon who performed the 1966 surgery, confirmed that the Veteran had full range of motion, good function, and that he was fit for training.  A further notation, dated in September 1968, was to the effect that no additional defects were noted and the Veteran was fit for military service. 

VA laws and regulations provide that a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

VA medical records reflect that the Veteran underwent a left total knee replacement due to degenerative arthritis in 2009.  The July 2013 VA examiner diagnosed the Veteran with degenerative joint disease of the left knee, status post total knee arthroplasty.  He opined in July 2013 and again in August 2014 that the evidence does not support either the development of a new left knee condition or an aggravation of his pre-existing left knee condition during or related to his active duty service.  However, the examiner did not apply the proper legal standard regarding whether the Veteran had a pre-existing left knee disorder and did not address whether such disorder is related to his claimed injury to the left knee while doing jumping jacks during basic training for an extended period of time. 

Consequently, on remand, the record should be returned to the VA examiner that conducted the July 2013 examination and offered the August 2014 addendum opinion so that a second addendum opinion can be obtained.  After identifying all current disorders of the Veteran's left knee, to include those that existed prior to his total knee replacement, the examiner should opine as to whether there is clear and unmistakable evidence showing that any of the identified left knee disorders existed prior to service, and, if so, whether there is clear and unmistakable evidence showing that such disorder was not aggravated (i.e., permanently increased in severity beyond the natural progress) as a result of service, to include performing jumping jacks for an extended period of time.  If the examiner determines that any of the Veteran's left knee disorders did not clearly and unmistakably pre-exist service, he should then offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include performing jumping jacks for an extended period of time.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his left knee disorder.  He should specifically be requested to provide an authorization form so as to allow VA to obtain complete records from Dr. Wheeler in Weiser, Idaho; Drs. Hope, Marigold and Blessing from the clinic in Portland; and St. Al's emergency room.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from Dr. Wheeler in Weiser, Idaho; Drs. Hope, Marigold and Blessing from the clinic in Portland; St. Al's emergency room; and the Puget Sound Health Care System and the VA Medical Center in Boise, Idaho, dated since Jun 2013.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding treatment records have been associated with the claims file, return the record to the July 2013/August 2014 VA examiner for an addendum opinion.  The entire record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and this Remand have been reviewed.  If the July 2013/August 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion on the following:

(A)  The examiner should identify all left knee disorders found to be present both prior to and after the Veteran's total knee replacement in 2009.   

(B)  For each diagnosed left knee disorder, the examiner should offer an opinion as to whether such disorder clearly and unmistakably pre-exist his entry into active duty?

(i)  For each diagnosed left knee disorder found to clearly and unmistakably pre-exist his entry into active duty, is there clear and unmistakable evidence that the Veteran's pre-existing left knee disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service, to include as a result of preforming jumping jacks for an extended period of time?

If there was an increase in severity of any of the Veteran's pre-existing left knee disorder(s) during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  For each diagnosed left knee disorder found NOT to clearly and unmistakably pre-exist his entry into active duty, is it at least as likely as not that the Veteran's left knee disorder(s) is/are related to the Veteran's military service, to include preforming jumping jacks for an extended period of time?

(iii)  If arthritis is diagnosed in the left knee, did it manifest to a compensable degree within one year of service discharge (i.e., September 1973)?  If so, what were the manifestations?

The examiner must provide a complete rationale of any opinion offered that includes reference to the medical evidence of record and the Veteran's lay statements regarding injury to his left knee in service.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




